UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number: 0-21121 (Exact name of registrant as specified in its charter) Delaware 06-1456680 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Hamden Center, 2319 Whitney Avenue, Suite 3B, Hamden, CT (Address of Principal Executive Offices) (Zip Code) (203) 859-6800 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filero Accelerated filerý Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoý As of October 31, 2013, the number of shares outstanding of the Company’s common stock, $0.01 par value, was 8,244,580. TRANSACT TECHNOLOGIES INCORPORATED INDEX PART I - Financial Information: Page Item 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Income for the three and nine months ended September 30, 2013 and 2012 4 Condensed Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 Controls and Procedures 21 PART II - Other Information: Item 1 Legal Proceedings 21 Item 1A Risk Factors 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 Defaults Upon Senior Securities 21 Item 4 Mine Safety Disclosures 21 Item 5 Other Information 21 Item 6 Exhibits 22 SIGNATURES 23 2 PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS TRANSACT TECHNOLOGIES INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, Assets: (In thousands, except share data) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred tax assets Other current assets Total current assets Fixed assets, net Goodwill Deferred tax assets Intangible assets, net of accumulated amortization of $1,683 and $1,298, respectively Other assets 67 Total assets $ $ Liabilities and Shareholders’ Equity: Current liabilities: Accounts payable $ $ Accrued liabilities Income taxes payable 26 Accrued contingent consideration (Note 4) Deferred revenue 93 Total current liabilities Deferred revenue, net of current portion Deferred rent, net of current portion Accrued contingent consideration, net of current portion (Note 4) Other liabilities Total liabilities Shareholders’ equity: Common stock, $0.01 par value, 20,000,000 shares authorized; 11,031,618 and 10,903,077 shares issued, respectively; 8,244,580 and 8,720,200 shares outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax Treasury stock, at cost, 2,787,038 and 2,182,877 shares, respectively Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to Condensed Consolidated Financial Statements. 3 TRANSACT TECHNOLOGIES INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In thousands, except share data) Net sales $ Cost of sales Gross profit Operating expenses: Engineering, design and product development Selling and marketing General and administrative Legal fees associated with lawsuit (Note 9) Business consolidation and restructuring (Note 8) - 23 - Operating income 43 Interest and other income (expense): Interest, net 3 7 Other, net 11 2 Income before income taxes 36 Income tax provision 13 Net income $ $
